                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 24, 2019
Via Email
T. Omar Malone
Michael Tein
Email: omar@malonelawfirm.com
Email: mtein@lewistein.com

              Re:     United States v. Juan Antonio Hernandez Alvarado,
                      S1 15 Cr. 379 (PKC)

Defense Counsel:

       Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, the Government
hereby provides the following information regarding anticipated expert witness testimony at trial
and seeks reciprocal disclosures. The Government reserves the right to supplement this notice
with notice of additional expert witnesses and/or additional information concerning the witnesses
disclosed herein.

                              DRUG-TRAFFICKING ROUTES

         The Government intends to call Drug Enforcement Administration (“DEA”) Group
Supervisor and Special Agent Gregg Mervis as an expert on drug-trafficking routes. The
Government plans to offer expert testimony from Agent Mervis regarding: (i) the manufacturing
process typically used to produce cocaine; (ii) the evolution of drug-trafficking routes used to
transport cocaine from South and Central America into the United States (including via Mexico);
(iii) drug-trafficking methodologies employed along these routes, including the use of aircraft
registered in the United States as well as maritime shipments; (iv) the approximate prices of
cocaine in South America, Central America, Mexico, and the United States (and the fact that the
price generally increases as the cocaine is moved north); (v) more than approximately 90% of the
cocaine that is consumed in the United States is produced in Colombia; and (vi) approximately
90% of the cocaine transported through Central America is imported into the United States.

      Agent Mervis’s resume is attached as Exhibit A to this letter, and prior expert testimony
by Agent Mervis setting forth some of his qualifications and opinions is attached as Exhibit B.
Defense Counsel                                                                      Page 2
June 24, 2019

                        HONDURAS AND HONDURAN POLITICS

         The Government intends to call New York University (“NYU”) Professor Patricio Navia
to testify as an expert regarding Honduras and Honduran politics. The Government plans to offer
expert testimony from Professor Navia regarding: (i) the Honduran political system, national
elections and related events between 2009 and the present (including the coup d’état that began in
June 2009), and local elections in the Copán and Yoro Departments of Honduras; (ii) the
defendant’s political career, including roles played within the National Party of Honduras and in
the Honduran National Congress; (iii) the positions held by other Honduran politicians and
government officials, including Juan Orlando Hernandez, Porfirio Lobo Sosa, Oscar Ramón
Nájera, Fredy Renán Nájera, Midence Oqueli Martinez Turcios, Mario José Cálix, Soraya Cálix,
Amilcar Alexander Ardon Soriano, Yani Benjamin Rosenthal Hidalgo, Yankel Rosenthal Coello,
and Arnaldo Urbina Soto; and (iv) the development of Honduran legislation and portions of the
Honduran constitution relating to the extradition of Honduran nationals to the United States and
immunity for Honduran politicians.

       Professor Navia’s curriculum vitae is attached as Exhibit C.

                    MACHINEGUNS AND DESTRUCTIVE DEVICES

       The Government intends to call a Firearms Enforcement Officer (“FEO”) from the Bureau
of Alcohol, Tobacco, Firearms and Explosives (“ATF”) to testify as an expert about weapons
possessed by the defendant and his co-conspirators, such as Glock pistols, AK-47s, AR-15s, M16s,
IMI Galils, RPGs, and other grenade launchers. The Government plans to offer expert testimony
from the FEO regarding what firearms qualify as machineguns and destructive devices under 18
U.S.C. § 924 for purposes of Counts Two and Three, as well as the functionality, capabilities, and
common uses of these weapons. The Government will identify its ATF-FEO expert at least 30
days prior to trial.

                                 SPANISH TRANSLATIONS

       The Government intends to elicit testimony from a Spanish-language expert witness
regarding transcriptions and translations of recordings and electronic communications. The
recordings and communications were produced previously. The Government will identify its
Spanish-language expert and provide draft translations at least 30 days prior to trial.

                                  ELECTRONIC DEVICES

        The Government intends to elicit testimony from individuals who extracted data from
electronic devices seized from the defendant in connection with his arrest. Forensic images of the
extracted data were produced previously. The Government will identify these witnesses at least
30 days prior to trial.
Defense Counsel                                                                         Page 3
June 24, 2019

         The Government may not seek to offer these witnesses as expert witnesses, as the focus of
their testimony will be on what they found on the devices rather than any area of specialized
knowledge on which they relied in conducting their examinations. See United States v. Berry, 318
F. App’x 569, 569 (9th Cir. 2009) (agent’s testimony not expert testimony where he “simply
testified to what he found on the [defendant’s] hard drive . . . , without expressing an opinion that
required specialized knowledge or offering insight beyond common understanding”); United
States v. Scott-Emuakpor, 2000 WL 288443, at *12 (W.D. Mich. 2000) (“The question before the
Court at this time is not whether these witnesses have the expertise, for example, to develop
sophisticated software programs. The question is whether they have the skill to find out what is on
a hard drive or a zip drive. Apparently, they have this skill because they determined what was on
the drives. By analogy, a person need not be an expert on English literature in order to know how
to read.”). However, the Government is prepared to qualify these witnesses as experts under
Federal Rule of Evidence 702 in the event that it is deemed necessary to do so.

                            DISCLOSURE BY THE DEFENDANT

       The Government reiterates its prior requests for reciprocal discovery under Rule 16(b) of
the Federal Rules of Criminal Procedure and for notice under Rules 12.1, 12.2, and 12.3.
Specifically, the Government requests that the defendant:

              Allow inspection and copying of: (1) any books, or copies or portions thereof,
               which are in either defendant’s possession, custody or control, and which either
               defendant intends to introduce as evidence or otherwise rely on at trial; and (2) any
               results or reports of physical or mental examinations and of scientific tests or
               experiments made in connection with this case, or copies thereof, which are in
               either defendant’s possession or control, and which either defendant intends to
               introduce as evidence or otherwise rely on at trial or which were prepared by a
               witness whom either defendant intends to call at trial.

              Disclose prior statements of witnesses either defendant will call to testify at trial.
               See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 225 (1975). We
               request that such material be provided on the same basis upon which we agree to
               supply the defendant with 3500 material relating to Government witnesses.

              Pursuant to Rule 16(b)(1)(C) provide notice regarding any expert witness that either
               defendant intends to rely upon, including a written summary of any testimony that
               either defendant intends to elicit under Rules 702, 703, or 705 of the Federal Rules
               of Evidence. Any such summary should include the witness’s opinions, the bases
               and reasons for those opinions, and the witness’s qualifications.
Defense Counsel                                                                          Page 4
June 24, 2019

                Pursuant to Rules 12.1, 12.2, and 12.3, provide notice of any alibi defense, insanity
                 defense, or public-authority defense that either defendant intends to rely upon in
                 this case.

                                                               Sincerely,

                                                               GEOFFREY S. BERMAN
                                                               United States Attorney


                                                         By:                  /s/
                                                               Emil J. Bove III
                                                               Matthew Laroche
                                                               Jason A. Richman
                                                               Assistant United States Attorneys
                                                               (212) 637-2444 / 2420
Enclosures
